DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 07/01/2022 was entered.
Claims 1-18 are pending in the present application, and they are examined on the merits herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are still rejected under 35 U.S.C. 103 as obvious over Leonard et al (WO 2013/022739; IDS) for the same reasons already set forth in the Office Action dated 04/01/2022 (pages 2-7).  The same rejection is restated below.
Leonard et al disclosed Modular Extracellular Sensor Architecture (MESA) for cell-based biosensors, modular extracellular sensors, nucleic acids encoding such sensors, and cells expressing such sensors (see at least Abstract and Summary of the Invention).  Leonard et al taught a composition comprising: i) an exogenous extracellular sensor (e.g., in a cell), and/or ii) a nucleic acid sequence encoding the exogenous extracellular sensor, wherein the exogenous sensor comprises: a) a ligand binding domain, b) a transmembrane domain, c) a protease cleavage site, and d) a functional domain such as a transcription factor; and the composition further comprises a genetic construct (plasmid or other vector) that is configured to express a gene (e.g., a reporter gene or a therapeutic gene or any other gene) in response to the transcription factor (page 3, lines 12-29).  Leonard et al also taught that the composition further comprises at least an additional exogenous extracellular sensor (e.g., second, third, fourth or fifth exogenous extracellular sensor), wherein the additional exogenous extracellular sensor comprises: a different ligand binding domain, a transmembrane domain, a protease cleavage site, and a different functional domain such as a different transcription factor with a genetic construct that is configured to express a reporter or therapeutic gene in response to the transcriptional factor and the different transcriptional factor (page 3, line 30 continues to line 6 on page 4; and claims 1, 10-12 and 16-18).  Leonard et al also taught a composition comprising: 1) first and second exogenous extracellular sensors (e.g., in a cell), and/or ii) one or more nucleic acid sequences encoding the first and second exogenous extracellular sensors, wherein the first exogenous extracellular sensor comprises: a) a ligand binding domain, b) a transmembrane domain, c) a protease cleavage site (PCS), and d) a functional domain such as a transcription factor (TF); and wherein the second exogenous extracellular sensor comprises: e) a ligand binding domain, f) a transmembrane domain, and g) a protease domain (PD), in which the general mode of action of the MESA platform containing a pair of receptors/sensors is that ligand binding induces the aggregation of two receptors, bringing an intracellular protease domain (PR) (e.g., TEV protease) into proximity with a cognate intracellular protease cleavage site (PCS) (e.g., a TEV protease cleavage site), and upon cleavage of the PCS by PR, a transcription factor (TF) or other functional domain is released from the receptor at the cell membrane to carry out its function such as a TF may localize to the nucleus to induce or regulate gene expression from an engineered promoter (e.g., heterodimerization or heteromultimerization-based signaling mechanism) as depicted schematically in Fig. 1 A shown below (page 4, lines 7-15; page 5, lines 22-28; and page 11, line 32 continues to line 10 on page 12; page 14, line 31 continues to line 6 on page 15).

    PNG
    media_image1.png
    556
    437
    media_image1.png
    Greyscale

Fig. 1A shows engineered receptor alpha (ER-A) and beta (ER-B) chains comprise ligand-binding (LB), extracellular spacer (ESP), transmembrane (TM), intracellular spacer (ISP), protease cleavage site (PCS), transcription factor (TF) and protease (PR) domains, and that ER-A and ER-B bind to the same ligand.
Leonard et al also taught that in certain embodiments, the transmembrane domain and protease domains are directly linked together with no intervening amino acids (e.g., there is no intracellular spacer or other sequences) in an exogenous extracellular sensor, while in other embodiments there is an intracellular spacer between the transmembrane domain and protease domain which is 1, 2, 3, 4, 5, or 6 amino acids in length (page 3, lines 17-20).  Leonard et al also disclosed any suitable intracellular spacer (ISP) can be used with the receptors, including ISP is 0-30 amino acids long as well as in certain embodiments no ISP is present (page 22, lines 7-10); any particular protease (e.g., TEV, chymotrypsin-like serine protease, Hepatitis C virus proteases) or corresponding protease cleavage site can be used (page 22, line 21 continues to line 6 on page 23).  Leonard et al also disclosed the use of the highly active version of TEV variant which is mutated to prevent autocleavage, an autoinhibitory TEV variant TEV-AI, and a standard TEV protease (presumably wild-type TEV); and noted that the wild-type TEV is less active after it autocleaves post translationally (examples 2; page 26, lines 23-32; page 27, lines 11-13).
Leonard et al also disclosed exemplary “OR” and “NOT IF” gate genetic circuits as depicted schematically in Fig. 2A-B shown below; and in each case I1 and I2 are distinct inputs, GOI is a reporter gene of interest, transactivator TA (a transcription factor), and transrepressor TR (another transcription factor), each bind to cognate DNA TF-binding domain BD upstream of a minimal promoter PMIN. 

    PNG
    media_image2.png
    376
    302
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    405
    314
    media_image3.png
    Greyscale

Although Leonard et al did not teach explicitly the claimed system as recited in independent claim 1, however based on their disclosure it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application (03/23/2017) to envision at least the exemplary genetic system depicted in Fig. 2B comprising two different pairs of exogenous extracellular sensors: (1) the first pair is composed of two chains/extracellular sensors, wherein the first chain comprises: a) a ligand binding domain, b) a transmembrane domain, c) a protease cleavage site, and d) a functional domain such as the transcription factor TRA; wherein the second chain comprises: e) a ligand binding domain, f) a transmembrane domain, and g) a protease domain (PD); wherein the ligand binding domain of the first chain and the ligand binding domain of the second chain bind to the same ligand or Input 1; and (2) the second pair is composed of two different chains/extracellular sensors numbered as third and fourth chains, wherein the third chain comprises: a) a ligand binding domain, b) a transmembrane domain, c) a protease cleavage site, and d) a functional domain such as the transcription factor TAB; wherein the fourth chain comprises: e) a ligand binding domain, f) a transmembrane domain, and g) a protease domain (PD); wherein the ligand binding domain of the third chain and the ligand binding domain of the fourth chain bind to the same ligand or Input 2, with Input 1 is different from Input 2; and the general mode of action is that ligand binding induces the aggregation of two chains in each pair, bringing an intracellular protease domain (PR) into proximity with a cognate intracellular protease cleavage site (PCS), and upon cleavage of the PCS by PR, resulting in the release of the transcription factors TRA and TAB that regulate gene expression in a genetic construct comprising a hybrid promoter comprising a minimal promoter and interspaced binding sites for TRA and TAB that are upstream of the minimal promoter, with a reasonable expectation of success.  Such a genetic system is indistinguishable and encompassed by the system as claimed in independent claim 1.  Particularly, Leonard et al taught specifically heterodimerization or heteromultimerization-based signaling mechanism for the MESA platform containing a pair of receptors/sensors depicted in Fig. 1A and a composition further comprise at least an additional exogenous extracellular sensor (e.g., second, third, fourth or fifth exogenous extracellular sensor), wherein the additional exogenous extracellular sensor comprises: a different ligand binding domain, a transmembrane domain, a protease cleavage site, and a different functional domain such as a different transcription factor with a genetic construct that is configured to express a reporter or therapeutic gene in response to the transcriptional factor and the different transcriptional factor.  It would also have been obvious for an ordinary skilled artisan that the exemplary genetic system depicted in Fig. 2B be modified with two different transcription activators and their corresponding binding sites instead of the transcription repressor TRA and transcription activator TAB with a reasonable expectation of success, particularly Leonard et al also disclosed a genetic system depicted in Fig. 2A with two identical transcription activators (TAA).
Moreover, please also note that where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke. Whether the rejection is based on "inherency" under 35 USC 102, or "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972). 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments related to the above rejection in the Amendment dated 07/01/2022 (pages 7-9) have been fully considered, but they are respectfully not found persuasive for the reasons discussed below.
Applicant argued basically that the Leonard reference discloses only individual MESA receptors and not the system being claimed that utilizes multiple coordinated transcription factors to initiate expression in response to more complex multifaceted stimuli.  Applicant also argued that the present claims are not so simple, and they recite more than simply “two different pairs of exogenous extracellular sensors”.  Applicant further argued that the system in Leonard reference depends upon ligand binding to induce the aggregation of two or more MESA receptors to release a single transcription factor from the MESA receptor platform; and another example utilizes two sets of MESA receptor complexes to induce transcriptional activation via a transcriptional activator and to repress transcriptional repression via a transcriptional repressor, but this example still depends on the activity of one transcriptional activator to induce transcription and that these transcriptional factors work independently of one another as opposed to working cooperatively to induce transcription.  In contrast, Applicant argued that the claimed system includes two distinct transcription regulators that are released from two MESA receptors that are activated by different ligands and which both bind upstream of the minimal promoter, and binding of either transcriptional regulator activates gene expression, but binding of both transcriptional regulators increases the amount of expression, allowing for varying degrees of expression.  Thus, the Leonard reference does not disclose or suggest the claimed multiplex system of MESA receptors nor does the reference provide the requisite motivation or reasonable expectation of success to prepare the system of MESA as claimed.  Applicant further argued that achieving multiplexing for different MESA receptors is not a trivial task and requires elements that are not explicitly disclosed in the Leonard reference, for example the hybrid promoter which is transcriptionally activated exclusively in the presence of two distinct engineered transcription factors.  Additionally, the present application describes “functional integration of engineered receptors with engineered promoters is difficult” and “this [application] is the first to do so using a scheme that [the applicant] describe[s] as a single-layer transcriptional ‘AND’ gate”; along with a high degree of unpredictability in determining whether engineered transcriptional regulators will be able to coordinate to induce transcription.
First, none of the rejected claims is drawn to a system requiring two distinct activators that are released from two different MESA receptors, let alone these two activators work co-operatively in any manner that allows variable degrees of expression, and/or the system is any particular single-layer transcriptional AND-gate.  Both independent claims 1 and 11 merely recite the limitation “the transcription regulator binding sites upstream of the minimal promoter of the expression vector comprise binding sites for the transcription regulator of the first extracellular sensor and binding sites for the transcription regulator of the third extracellular sensor”.  Please also note that a transcription regulator can be a transcription activator or a transcription repressor.   
Second, the primary Leonard reference does not simply disclose only individual MESA receptors as evidenced at least by the exemplary “OR” and “NOT IF” gate genetic circuits as depicted schematically in Fig. 2A-B; and please also note that the teachings of Leonard et al are not necessarily limited only to the exemplary genetic circuits.
Third, although Leonard et al did not teach explicitly the claimed system as recited in independent claim 1, however based on their disclosure it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application (03/23/2017) to envision at least the exemplary genetic system depicted in Fig. 2B comprising two different pairs of exogenous extracellular sensors: (1) the first pair is composed of two chains/extracellular sensors, wherein the first chain comprises: a) a ligand binding domain, b) a transmembrane domain, c) a protease cleavage site, and d) a functional domain such as the transcription factor TRA; wherein the second chain comprises: e) a ligand binding domain, f) a transmembrane domain, and g) a protease domain (PD); wherein the ligand binding domain of the first chain and the ligand binding domain of the second chain bind to the same ligand or Input 1; and (2) the second pair is composed of two different chains/extracellular sensors numbered as third and fourth chains, wherein the third chain comprises: a) a ligand binding domain, b) a transmembrane domain, c) a protease cleavage site, and d) a functional domain such as the transcription factor TAB; wherein the fourth chain comprises: e) a ligand binding domain, f) a transmembrane domain, and g) a protease domain (PD); wherein the ligand binding domain of the third chain and the ligand binding domain of the fourth chain bind to the same ligand or Input 2, with Input 1 is different from Input 2; and the general mode of action is that ligand binding induces the aggregation of two chains in each pair, bringing an intracellular protease domain (PR) into proximity with a cognate intracellular protease cleavage site (PCS), and upon cleavage of the PCS by PR, resulting in the release of the transcription factors TRA and TAB that regulate gene expression in a genetic construct comprising a hybrid promoter comprising a minimal promoter and interspaced binding sites for TRA and TAB that are upstream of the minimal promoter, with a reasonable expectation of success.  Such a genetic system is indistinguishable and encompassed by the system as claimed in independent claim 1.  Particularly, Leonard et al taught specifically heterodimerization or heteromultimerization-based signaling mechanism for the MESA platform containing a pair of receptors/sensors depicted in Fig. 1A and a composition further comprise at least an additional exogenous extracellular sensor (e.g., second, third, fourth or fifth exogenous extracellular sensor), wherein the additional exogenous extracellular sensor comprises: a different ligand binding domain, a transmembrane domain, a protease cleavage site, and a different functional domain such as a different transcription factor with a genetic construct that is configured to express a reporter or therapeutic gene in response to the transcriptional factor and the different transcriptional factor.  It would also have been obvious for an ordinary skilled artisan that the exemplary genetic system depicted in Fig. 2B be modified with two different transcription activators and their corresponding binding sites instead of the transcription repressor TRA and transcription activator TAB with a reasonable expectation of success, particularly Leonard et al also disclosed a genetic system depicted in Fig. 2A with two identical transcription activators (TAA).  Moreover, please also note that where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke. Whether the rejection is based on "inherency" under 35 USC 102, or "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).
Fourth, there is no objective evidence why an ordinary skill in the art would not have a reasonable expectation of success to arrive at a system as claimed, particularly in light of the disclosure of Leonard et al as presented above.  Once again, none of the rejected claims is drawn to a system requiring two distinct activators that are released from two different MESA receptors, let alone these two activators work co-operatively in any manner that allows variable degrees of expression, and/or the system is any particular single-layer transcriptional AND-gate.  Merely stating generically that multiplexing different MESA receptors is not a trivial task, functional integration of engineered receptors with engineered promoters is difficult, and there is a high degree of unpredictability in determining whether engineered transcriptional regulators will be able to coordinate to induce transcriptions are not deemed sufficient.  Before the effective filing date of the present application, Kramer et al (Biotechnology and Bioengineering 87:478-483, 2004) already disclosed various biologic gates that enable logical transcription control in mammalian cells (see at least the Abstract).
  
Claims 11-18 are still rejected under 35 U.S.C. 103 as being unpatentable over Leonard et al (WO 2013/022739; IDS) as applied to claims 1-10 above, and further in view of Ciliberto et al (US 007/0087346) for the same reasons already set forth in the Office Action dated 04/01/2022 (pages 7-8).  The same rejection is restated below.
The teachings of Leonard et al were presented above.  However, the reference did not teach explicitly that the system in which an endogenous gene in a recombinant cell is operably linked to a hybrid promoter comprising interspaced transcription regulator binding sites for two or more transcription regulators of the extracellular sensors that are upstream of a minimal promoter.
However, before the effective filing date of the present application (3/23/2017) Ciliberto et al disclosed an orthogonal gene switch comprising a chimeric transcription factor that does not respond to endogenous ligands for regulating the expression of a gene that is operatively linked to the regulatory region (e.g., a minimal promoter located upstream of the sequence to be transcribed) containing at least one oligonucleotide sequence to which the chimeric transcriptional factor binds, wherein the chimeric transcription factor comprising a veneered ligand-binding domain of a nuclear hormone receptor, a transcription regulatory domain which can be an activation domain or a repression domain, and a DNA-binding domain (Abstract; and paragraphs [0168]-[0170], [0179], [0189] and [0214]-[0217]).  Ciliberto et al taught specifically that a sequence to be transcribed may be endogenous to a host cell, and the endogenous sequence is operatively linked to a promoter sequence responsive to the chimeric transcription factor by means of a homologous recombination (paragraph [0259]). 
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to further modify the teachings of Leonard et al by also subjecting an endogenous gene in a recombinant cell containing MESA biosensors to be operably linked to a hybrid promoter comprising interspaced transcription regulator binding sites for two or more transcription regulators of the extracellular sensors that are upstream of a minimal promoter, in light of the teachings Ciliberto et al as presented above.
An ordinary skilled artisan would have been motivated to further carry out the above modification because Ciliberto et al already taught successfully that an endogenous sequence of a host cell can be operatively linked to a promoter sequence responsive to a chimeric transcription factor of an orthogonal gene switch by means of a homologous recombination.  Moreover, please note that Leonard et al also taught that a genetic construct in their cell-based MESA biosensors is configured to express any gene.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Leonard et al and Ciliberto et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art.  
The modified system resulting from the combined teachings of Leonard et al and Ciliberto et al is indistinguishable from and encompassed by the presently claimed invention.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments related to the above rejection in the Amendment dated 07/01/2022 (pages 9-10) have been fully considered, but they are respectfully not found persuasive for the reasons discussed below.
Applicant argued basically the Ciliberto reference fails to compensate for the deficiencies of the primary Leonard reference already discussed above; and the combination of the cited references still would not allow a person of ordinary skill to arrive at the presently claimed invention with a reasonable expectation of success.
Please refer to the examiner’s responses regarding to the “alleged” deficiencies of the primary Leonard reference above, particularly the examiner’s interpretation of the pending claims.  The Ciliberto reference was cited to supplement the teachings of the Leonard reference for a system in which an endogenous gene in a recombinant cell is operably linked to a hybrid promoter comprising interspaced transcription regulator binding sites for two or more transcription regulators of the extracellular sensors that are upstream of a minimal promoter.  An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Leonard et al and Ciliberto et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art to arrive at the system as claimed in independent claim 11.   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are still rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,732,392 in view of Leonard et al (WO 2013/022739) and Ciliberto et al (US 2007/0087346) for the same reasons already set forth in the Office Action dated 04/01/2022 (pages 9-13).  The same rejection is restated below.
The claims of the present application differ from claims 1-10 of U.S. Patent No. 9,732,392 in reciting specifically at least that the transcriptional regulator (a functional domain) of the first exogenous extracellular sensor is different from the transcriptional regulator of the third exogenous extracellular sensor, an expression vector comprising a target gene operably linked to a hybrid promoter sequence comprising a minimal promoter for inducing transcription and the hybrid promoter sequence further comprising interspaced transcription regulator binding sites upstream of the minimal promoter that bind two or more transcription factors of the extracellular sensors; and that the target gene is an endogenous gene of a recombinant cell comprising the system of exogenous sensors.
Before the effective filing date of the present application (03/23/2017), Leonard et al taught a composition comprising: i) an exogenous extracellular sensor (e.g., in a cell), and/or ii) a nucleic acid sequence encoding the exogenous extracellular sensor, wherein the exogenous sensor comprises: a) a ligand binding domain, b) a transmembrane domain, c) a protease cleavage site, and d) a functional domain such as a transcription factor; and the composition further comprises a genetic construct (e.g., a plasmid or other vector) that is configured to express a gene (e.g., a reporter gene or a therapeutic gene or any other gene) in response to the transcription factor (page 3, lines 12-29).  Leonard et al also taught that the composition further comprise at least an additional exogenous extracellular sensor (e.g., second, third, fourth or fifth exogenous extracellular sensor), wherein the additional exogenous extracellular sensor comprises: a different ligand binding domain, a transmembrane domain, a protease cleavage site, and a different functional domain such as a different transcription factor with a genetic construct that is configured to express a reporter or therapeutic gene in response to the transcriptional factor and the different transcriptional factor (page 3, line 30 continues to line 6 on page 4).  Leonard et al also disclosed that in certain embodiments, the transmembrane domain and protease domains are directly linked together with no intervening amino acids (e.g., there is no intracellular spacer or other sequences) in an exogenous extracellular sensor, while in other embodiments there is an intracellular spacer between the transmembrane domain and protease domain which is 1, 2, 3, 4, 5, or 6 amino acids in length (page 3, lines 17-20).  Leonard et al also disclosed any suitable intracellular spacer (ISP) can be used with the receptors, including ISP is 0-30 amino acids long as well as in certain embodiments no ISP is present (page 22, lines 7-10); any particular protease (e.g., TEV, chymotrypsin-like serine protease, Hepatitis C virus proteases) or corresponding protease cleavage site can be used (page 22, line 21 continues to line 6 on page 23).  Leonard et al also disclosed the use of the highly active version of TEV variant which is mutated to prevent autocleavage, an autoinhibitory TEV variant TEV-AI, and a standard TEV protease (presumably wild-type TEV); and noted that the wild-type TEV is less active after it autocleaves post translationally (examples 2; page 26, lines 23-32; page 27, lines 11-13).  Leonard et al further disclosed exemplary “OR” and “NOT IF” gate genetic circuits as depicted schematically in Fig. 2A-B shown below; and in each case I1 and I2 are distinct inputs, GOI is a reporter gene of interest, transactivator TA (a transcription factor), and transrepressor TR (another transcription factor), each bind to cognate DNA TF-binding domain BD upstream of a minimal promoter PMIN. 

    PNG
    media_image2.png
    376
    302
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    405
    314
    media_image3.png
    Greyscale

Additionally, Ciliberto et al disclosed an orthogonal gene switch comprising a chimeric transcription factor that does not respond to endogenous ligands for regulating the expression of a gene that is operatively linked to the regulatory region (e.g., a minimal promoter located upstream of the sequence to be transcribed) containing at least one oligonucleotide sequence to which the chimeric transcriptional factor binds, wherein the chimeric transcription factor comprising a veneered ligand-binding domain of a nuclear hormone receptor, a transcription regulatory domain which can be an activation domain or a repression domain, and a DNA-binding domain (Abstract; and paragraphs [0168]-[0170], [0179], [0189] and [0214]-[0217]).  Ciliberto et al taught specifically that a sequence to be transcribed may be endogenous to a host cell, and the endogenous sequence is operatively linked to a promoter sequence responsive to the chimeric transcription factor by means of a homologous recombination (paragraph [0259]). 
Accordingly, it would have been obvious for an ordinary skilled artisan to modify a composition/system in claims 1-10 of US 9,732,392 by also having the functional domain (e.g., a transcription factor such as a transactivator) of the first exogenous extracellular sensor to be different from the functional domain (e.g., a transcription factor such as a transactivator) of the third exogenous extracellular sensor, an expression vector comprising a target gene operably linked to a hybrid promoter sequence comprising a minimal promoter for inducing transcription and the hybrid promoter sequence further comprising interspaced transcription regulator binding sites upstream of the minimal promoter that bind two or more transcription factors of the extracellular sensors; and that the target gene can also be an endogenous target gene in a recombinant cell comprising the system of exogenous sensors, in light of the teachings of Leonard et al and Ciliberto et al as set forth above with a reasonable expectation of success.
An ordinary skilled artisan would have been motivated to carry out the above modification because Leonard et al already taught a cell-based MESA biosensor system comprising at least an additional exogenous extracellular sensor comprising: a different ligand binding domain, a transmembrane domain, a protease cleavage site, and a different functional domain such as a different transcription factor with a genetic construct that is configured to express a reporter or therapeutic gene in response to the transcriptional factor and the different transcriptional factor; along with exemplary genetic circuits as depicted schematically in Fig. 2A-B shown above; and in each case I1 and I2 are distinct inputs, GOI is a reporter gene of interest, transactivator TA (a transcription factor), and transrepressor TR (another transcription factor), each bind to cognate DNA TF-binding domain BD upstream of a minimal promoter PMIN. Additionally, Leonard et al already disclosed a genetic system depicted in Fig. 2A with two identical transcription activators (TAA).  Moreover, Ciliberto et al also taught successfully that an endogenous sequence of a host cell can be operatively linked to a promoter sequence responsive to a chimeric transcription factor of an orthogonal gene switch by means of a homologous recombination.  Please note that Leonard et al already taught that a genetic construct in their cell-based MESA biosensors is configured to express any gene.
The modified composition/system resulting from claims 1-10 of US 9,732,392 along with the teachings of Leonard et al and Ciliberto et al as set forth above is indistinguishable from and encompassed by the presently claimed systems. 

 Response to Arguments
Applicant’s arguments related to the above rejection in the Amendment dated 07/01/2022 (page 10) have been fully considered, but they are respectfully not found persuasive for the reasons discussed below.
Applicant argued basically that Applicant’s system is not obvious over claims of U.S. Patent No. 9,732,392 in light of Leonard and Ciliberto as there is no teaching, suggestion, or reasonable expectation of success from the references that the multiplex configuration of MESA receptors would function to modulate gene expression through the coordinated activity of activated transcriptional regulators.  Applicant also argued that pending claims do not overlap with the claims of U.S. Patent No. 9,732,392, and the pending claims include elements that are not found in the claims of the issued patent, including different transcription regulators and transcription regulator binding sites for the different MESA complexes.
First, none of the rejected claims is drawn to a system requiring two distinct activators that are released from two different MESA receptors, let alone these two activators work co-operatively in any manner that allows variable degrees of expression, and/or the system is any particular single-layer transcriptional AND-gate.  Both independent claims 1 and 11 of the present application merely recite the limitation “the transcription regulator binding sites upstream of the minimal promoter of the expression vector comprise binding sites for the transcription regulator of the first extracellular sensor and binding sites for the transcription regulator of the third extracellular sensor”.  Please also note that a transcription regulator can be a transcription activator or a transcription repressor. 
Second, claims 1-10 of U.S. Patent No. 9,732,392 encompass a system recited in pending claims of the present application, particularly claims 1-3 and 8-10 U.S. Patent No. 9,732,392.  Additionally, the above nonstatutory double patenting rejection was based on the combination of claims 1-10 of U.S. Patent No. 9,732,392 and the teachings of Leonard et al (WO 2013/022739) and Ciliberto et al (US 2007/0087346).  Specific elements that are not recited in the claims of U.S. Patent No. 9,732,392 are supplemented by the teachings of Leonard et al and Ciliberto et al as presented above.
Third, there is no objective evidence why an ordinary skill in the art would not have a reasonable expectation of success to arrive at a system as claimed, particularly in light of issued claims 1-10 of U.S. Patent No. 9,732,392 and the teachings of Leonard et al and Ciliberto et al.  Additionally, before the effective filing date of the present application, Kramer et al (Biotechnology and Bioengineering 87:478-483, 2004) already disclosed various biologic gates that enable logical transcription control in mammalian cells (see at least the Abstract).

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.


/QUANG NGUYEN/Primary Examiner, Art Unit 1633